IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 27 MM 2022
                                                   :
                     Respondent                    :
                                                   :
                                                   :
              v.                                   :
                                                   :
                                                   :
 JEFFREY ALLEN REID, JR.,                          :
                                                   :
                     Petitioner                    :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days.